Concurring and Dissenting Opinion by
Mr. Justice Roberts:
I concur in the main with the majority’s disposition of this appeal. The Judiciary has the power to command reasonably necessary funds, not only because of its intended status as an independent and co-equal branch of government but also by virtue of the clear mandate of Article 1, Section 11 of the Pennsylvania Constitution, which provides: “All courts shall be open; *60and every man for an injury done Mm in Ms lands, goods, person or reputation shall have remedy by due course of law, and right and justice admiMstered without sale, denial or delay. . . .” It is evident that these fundamental guarantees could not be honored if the Judiciary were without reasonably adequate resources.
.1 must dissent, however, from that portion of the májority’s decision affirming the disallowance of the PhiladelpMa Court of Common Pleas’ request for $145,-881 to institute and maintain' its proposed bail project. The purpose of the desired project is to evaluate persons accused of crime who cannot afford money bail and to inform the court of those within that group who deserve to be released on their own recognizance. The trial court conceded the laudable motives of the project but held that it fell “without the limits of judicial responsibility.” I cannot agree.
As I stated in my. recent dissenting opiMon in Commonwealth ex rel. Hartage v. Hendrick, 439 Pa. 584, 594, 268 A. 2d 451, 455 (1970) : “The imprisonment of an accused prior to a determination of guilt is a rather awesome thing: it costs the taxpayers tremendous sums of. money; it deprives the affected individual of his ihost precious freedom, liberty; it deprives him of his ability to support himself and his family; it quite possibly costs him Ms job; it restricts his ability to participate in Ms own defense; it subjects him to the dehumaMzation of prison; it separates Mm from Ms family; and, without trial, it casts over him an aura of criminality and guilt. These deprivations are especially unjustifiable in view of the fact that many of those who are accused of crime and jailed before trial are eventually acquitted. In Philadelphia alone, over twenty-five percent of those accused who are imprisoned prior to trial are eventually discharged of all criminal liability, and many more accused spend more time in *61jail prior to their trial than they would have had to if they had been released and then tried, convicted and sentenced. In all these cases, and especially in those instances in which the accused is eventually exonerated from all criminal liability, the accused has been made to suffer punishment of the harshest variety—imprisonment—without even an adjudication of guilt, or the judicial imposition of a sentence.” Id. at 601-02, 268 A. 2d at 459 (footnotes omitted).
There is no goal more central to the essence of the judicial function than that of ensuring the quality of justice, and to the extent that the proposed bail project would begin to ameliorate some of the injustices arising out of the current administration of bail, funds for its implementation are certainly reasonably necessary. Indeed, the record in the instant case indicates that the proposed bail project has a favorable chance for successful results. The project was modeled after a similar program operated in 1966 and 1967 under the sponsorship of the Philadelphia Bar Foundation. In eighteen months of operation, the Bar Foundation program secured the release of 878 defendants on their own recognizance. Of that group, 229 were eventually discharged from all criminal liability. Edmund DePaul, executive director of the Bar Foundation bail project, testified that the bail project “skip rate” was between 1.9% and 4%, and compared most favorably with an estimated bonding company skip rate of 20%.
It should also be borne in mind that opposition to innovative judicial reform in this area prompted by considerations of economy is likely to be misplaced. At the time of our Hartage decision, the estimated yearly cost of pretrial incarceration in Philadelphia alone was more than $5,000,000 (1,484 prisoners incarcerated and waiting trial at a cost of $8.10 per prisoner per day), see 439 Pa. at 601 n.ll, 268 A. 2d at 459 n.ll, and the *62cost is rising. Court Administrator Edward Blake now reports that there are 1,921 prisoners incarcerated and waiting trial in Philadelphia and that the cost per prisoner per day for the fiscal year ending June 30, 1970 was $8.75. In welcome contrast to these figures, Fred Rosenbloom, Chairman of the Advisory Committee of the Philadelphia Bar Foundation bail project, testified that that project saved the City of Philadelphia approximately $500,000 by reducing needless pretrial incarceration. Furtheraiore, as this experimental program was able to reach only a portion of the deserving cases, the potential exists for much greater savings in the future.
In sum, the proposed bail project presents a rare and realistic opportunity to improve the administration of justice and minimize the social costs of pretrial imprisonment, all at a substantial savings to the taxpayers. For this reason, I would allow the funds request? ed by the Philadelphia Court of Common Pleas for its implementation and dissent from the majority’s disallowance of those funds.